DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 28, 2022 has been entered.
 PRELIMINARY AMENDMENT
The Preliminary Amendment submitted on March 04, 2022 containing amendments to the claims are acknowledge.
 STATUS OF CLAIMS
Claims 1, 2 and 6–15 are pending in this application.
Claims 6, 7, 9 and 10 are amended. 
Claims 3–5 are cancelled. 
Claims 13–15 are new. 
  RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on March 04, 2022.
Applicant’s Reply (March 04, 2022 and February 03, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to claims 1, 7 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Smith (2014/0168712)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 6–14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2005/0206925 (published 07 January 2021) (“Agehama”) in view of US Patent Application Publication 2014/0168712 (published 19 June 2014)  (“Smith”).
With respect to claim 1, Agehama discloses an information processing apparatus (¶ [0030]; Fig. 1 – element 12; a print server corresponds to the claimed ‘information processing apparatus’ … ) comprising: 
at least one memory device that stores a set of instructions ( … It would be necessary for the print server described at ¶ [0035] to have a processor and memory in order to perform the functions described at least in the flowchart of Fig. 3A and 3B … ); and 
at least one processor that executes the set of instructions to ( … It would be necessary for the print server described at Paragraph [0035] to have a processor and memory in order to perform the functions described at least in the flowchart of Fig. 3A and 3B … ): 
receive, from an external apparatus (¶ [0031]; wherein print server 12 receives a print job outputted from the client terminals 14 … ), print data and quality requirement data designating a spot color (¶ [0074]; wherein ascertains whether or not an N-color printing simulation is to be specified, and step 104 ascertains whether spot color selection is to be performed {Interpretation: wherein the setting related to spot color data corresponds to the claimed ‘print quality requirement data’} … ).
However, Agehama fails to explicitly disclose select an output color profile to be used for print processing of the print data from among the received output color profiles based on the spot color designated in the received quality requirement data.
– determined whether a spot color provided is in a custom spot color LUT associated with the present printing device mode. If the spot color is a named custom spot color provided in the custom spot color LUT, the appropriate CMYK formula is extracted from the LUT. If the spot color is not a named custom spot color provided in the custom spot color LUT, it is presumed to be included in the factory installed spot color LUT and the device independent color space representation, i.e. L*a*b*, is extracted from the factory installed spot color LUT 315. Next, the extracted L*a*b* associated with the non-custom spot color is transformed from the extracted L*a*b* to the device dependent color space associated with the printing device, i.e. CMYK, using an ICC (International Color Consortium) profile. The ICC profile generated CMYK colorant recipe is used to print the non-custom spot color … ) in the received quality requirement data (¶ [0040]; Fig. 3 – element 301 and 302; wherein a color print job, in part, whereby spot colors 301 and non-spot colors 302 are provided for printing … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Agehama to select an output Smith, ¶ [0053]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Agehama discloses generate job data including the decided color profile (¶ [0041]; wherein a print function setting section 36 is provided at the print server 12. When the print server 12 receives a job, such as a print job or the like, settings of various printing functions which are designated by the print job are implemented. Herein, setting of conventionally known printing functions at the print server 12 is possible … ); and 
transmit to the printing apparatus the generated job data (¶ [0037]; wherein the print server 12 stores the inputted print jobs in a processing queue. The print jobs stored in the processing queue are read out sequentially and image processing (RIP processing) is executed. The image-processed data which is to be outputted to the printer 18 (i.e., raster data) is stored in a printing queue, and is sequentially outputted from the printing queue to the printer 18 … ).
With respect to claim 6, which claim 1 is incorporated, Agehama discloses cause a display unit to display the selected output color profile (¶ [0076]; Fig. 5A and 5B – whereon the spot color selection is carried out using a user interface at the client terminal 14. FIGS. 5A, 5B, 6A and 6B show a spot color selection dialog 60, which serves as an example of a user interface employed for the selection of a substitution color. As shown in FIG. 5A, the color palette 46 is displayed in this spot color selection dialog 60 and the default color is indicated by the pointer 48 … ).
With respect to claim 7, which claim 6 is incorporated, Agehama discloses wherein the selected output color profile is displayed on the display unit such that it is possible to change to another output color profile (¶¶ [0077–0078]; Fig. 5A, 5B, 6A and 6B – wherein a list display area 62, an input box 64 and slide bars 66 are provided in the spot color selection dialog 60. A designation of makers of the spot colors is entered at the input box 64. The slide bars 66 are for input of tolerance ranges of L* values, a* values and b* values. Default values of maker names and the tolerance ranges are set in the spot color selection dialog 60. When the spot color selection dialog 60 is opened, a list of spot colors based on the default values of the assigned color and the tolerance ranges is displayed in the list display area 62 … ).
With respect to claim 8, which claim 7 is incorporated, Agehama discloses ultimately decide a color profile selected by user input via the display unit (¶ [0076]; Fig. 5A and 5B – whereon the spot color selection is carried out using a user interface at the client terminal 14. FIGS. 5A, 5B, 6A and 6B show a spot color selection dialog 60, which serves as an example of a user interface employed for the selection of a substitution color. As shown in FIG. 5A, the color palette 46 is displayed in this spot color selection dialog 60 and the default color is indicated by the pointer 48 … ).
With respect to claim 9, which claim 6 is incorporated, Agehama disclose cause the display unit to display the selected output color profile and color deference (¶¶ [0120 and 0121]; wherein the spot color list displayed at the list display area 62 is changed automatically when the color palette 46 of the spot color selection dialog 60 is clicked on. However, instead of this, it could be that when some spot color displayed in the list display area 62 is assigned (clicked on), that color's name is shown highlighted, automatic movement of the pointer 48 on the color palette 46 in accordance with the L*a*b* values of that spot color is implemented, the selected spot color is displayed on the color palette 46, and an update of the spot color list displayed at the list display area 62 is performed with that color as the assigned color. For the present embodiment, L*a*b* values have been used as the characteristic values. However, the present invention is not limited thus. As long as the values represent characteristics of the colors, it is possible to employ CMYK values, XYZ values, RGB values or the like. In such cases, as well as a density value of 100%, pluralities of values in which density is varied in steps of 5%, 25% or the like may be included … ).
With respect to claim 10, which claim 6 is incorporated, Agehama disclose the selected output color profile and simulation color value are displayed on the display (Para [0067] Fig. 4A, 4B and 6B – whereon the main elements of a settings dialog 50, which serves as an example of the user interface at the client terminal 14 at the time of specifying an N-color printing simulation. As shown in FIG. 4A, it is possible, at a check box 52 in the settings dialog 50, to specify whether or not an N-color printing simulation is to be performed. Further, when the check box 52 has been checked to specify that the N-color printing simulation should be performed, checking of check boxes 54C, 54M, 54Y and 54K (which are referred to collectively as check boxes 54), which are provided for the C plate, the M plate, the Y plate and the K plate, respectively, is enabled … the spot color selection dialog 60 when a restriction narrowing the tolerance ranges of the L*a*b* values has been applied. It is also possible to broaden the tolerance ranges with the slide bars 66, and it is accordingly possible to increase the number of spot colors displayed in the list display area 62 and to broaden a selection range of the spot colors … ).
With respect to claim 11, (drawn to a method) the proposed combination of Agehama in view of Smith, explained in the rejection of device 
With respect to claim 12, (drawn to a computer-readable program) the proposed combination of Iwamoto in view of Smith, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 13, (drawn to a system) the proposed combination of Iwamoto in view of Smith, explained in the rejection of device claim 1 renders obvious the steps of the system of claim 12, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 12.
With respect to claim 14, which claim 1 is incorporated, Agehama fails to explicitly disclose interpret the quality requirement data to obtain the spot color.
Smith, working in the same field of endeavor, recognizes this problem and teaches interpret the quality requirement data to obtain the spot color (¶ [0041 and 0045 ]; Fig. 3 – see at least step S305; extracting and determined whether a spot color provided is in a custom spot color LUT associated with associated with print job 300 … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Agehama to interpret the quality requirement data to obtain the spot color as taught by Smith since doing so would have predictably and advantageously provides a calibrated display for viewing the custom spot colors for the plurality of printer modes and provides the user with the ability to enter custom spot color recipes (see at least Smith, ¶ [0053]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 2 and 6–14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  ALLOWABLE SUBJECT MATTER
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 5 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the output color profile of the smallest color difference among the color difference values obtained from output color profiles based on the spot color designated in the received quality requirement data.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kishino et al. (2012/0218572)
Describes a profile creation apparatus for creating a color profile. The apparatus comprises a color gamut information obtaining unit configured to obtain color gamut information, and thus achieves excellent color reproduction while maintaining gradation of input color gamut with appropriate lightness.

Describes an apparatus (20) has a hardware processor for obtaining read image data through reading a color sample to shown in a first color system. The hardware processor obtains original image data corresponding to the color sample to shown in a second color system. The hardware processor obtains region-by-attribute information to indicate a first region corresponding to spot-color printing and a second region corresponding to decoration printing, when the first and second regions obtains the original image data. The hardware processor determines a color conversion parameter for color conversion of the first region and a third region if the third region is different from the first and second regions in the original image data by using the read image data. The hardware processor determines a color conversion parameter for color conversion of the second region according to predetermined values shown in the second color system.
Kikuchi et al. (2020/0358911)
Describes An information processing apparatus that transmits print data and a print quality requirement to a control system that controls a printing apparatus to output a printed product satisfying required print quality, includes a reception unit configured to receive print data, a display control unit configured to display, on a display unit, a user interface that prompts a user to select a setting of print quality of the print data from among predetermined options, a generation unit configured to generate quality requirement data suitable for an option selected via the user interface, and a transmission unit configured to transmit, to the control system, the print data received by the reception unit and the quality requirement data generated by the generation unit, wherein the quality requirement data includes at least information indicating an acceptable range of a color difference between a standard color value and a colorimetric value of the printed product.

Describes a printers can be desirably color matched irrespective of whether or not a specified color is a color in the gamut range. A client device 100 determines by a gamut range evaluator 232 whether or not a specified color is a color in the gamut range, which is the range of colors a second printer 50 can reproduce; causes a color chart data generator 235 to generate image data for producing a color chart referenced to the specified color when the specified color is a color in the gamut range; and causes the generator to select a color on the gamut surface based on the specified color when the specified color is a color outside the gamut range, and generate the image data to create the color chart referenced to the selected color.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672


/Henok Shiferaw/Primary Examiner, Art Unit 2672